Citation Nr: 1242057	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-18 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to an increased (compensable) disability evaluation for a healed fracture of the right first metacarpal, claimed as arthritis fracture of the right hand.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from February 1951 to February 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.  

The Veteran appeared at Travel Board hearing before the undersigned Veterans Law Judge at the RO in October 2012.  A transcript of the hearing is of record.  

While the Board notes that service connection for residuals of a right knee injury was previously denied in June 1954 and that decision became final, service treatment records, in the form of Surgeon General Office (SGO) extracts, were associated with the claims folder in July 2007.  Based upon the receipt of these additional treatment records, service connection for residuals of a right knee injury will be addressed on a de novo basis.  See 38 C.F.R. § 3.156(c).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Any current back disorder is not of service origin.  

2.  Any current right knee disorder is not of service origin.  

3.  The Veteran experienced pain on motion of the right first metacarpal on examination, but there was no significant reduction in range of motion or gap between the thumb pad and fingers with the thumb attempting to oppose the fingers.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by military service nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  A right knee disorder was not incurred in or aggravated by military service nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

3.  The criteria for a disability rating of 10 percent for residuals of a right first metacarpal fracture have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321 (b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96 ; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112(1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.)

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

Back

A review of the Veteran's service treatment records reveals that he was seen in October 1952, more that 60 years ago, with low back pain since the morning.  No further complaints or findings of back problems were reported in service.  At the time of the Veteran's February 1953 service separation examination, normal findings were reported for the spine and musculoskeletal system.  There were no back complaints or findings noted in the "notes" or "summary of defects and diagnoses" sections of the report.                                                                                                                                                                                                                                   

Office of Surgeon General extracts obtained in conjunction with the claim make no reference to treatment for any back disorder.   

In March 1954, the Veteran was hospitalized for right lower quadrant pain.  It was noted that his health had been well up until that time.  There was no notation of back pain at that time and a specific finding of no significant abnormalities was made.  

In an April 1954 application for compensation, the Veteran reported having received treatment for his back in 1951 and 1952.  He noted being seen by his private physician, Dr. B., for his back in April 1953.  In an April 1954 letter to Dr. B., the RO requested that Dr. B. forward all treatment records of the Veteran to the RO.  No records were received.

The Veteran was afforded a VA examination in March 2008.  The examiner noted that the claims folder was available and had been reviewed.  As it related to his back, the Veteran reported that he would have off and on pain and weakness in his back.  There was no radiculopathy.  X-rays revealed age acquired degenerative disc disease of the lumbar spine.   

The examiner noted that the Veteran's service treatment records were reviewed which revealed that he had been treated for low back pain in October 1952.  He observed that intervening history between 1952/1953 and the current time was not available for review.  He stated that the opinion would not be based upon chronicity.  He observed that the Veteran underwent a bone scan in February 2006 which revealed degenerative disc disease of the lumbar spine typical for his age.  It was the examiner's opinion that the Veteran had age acquired degenerative disc disease of the lumbar spine which was not connected to his military service, providing highly probative evidence against this claim.   

At the time of his October 2012 hearing, the Veteran submitted duplicate copies of the April 1954 application and the April 1954 letter to Dr. B as evidence that he had had back problems.  The Veteran also submitted evidence showing that he had recently been treated for a back disorder.  The Veteran indicated that he could not remember if he had received any treatment for his back disorder in the past following service, to include during the 1960's, 1970's 1980's or later.  He stated that he just used pain killers off the shelf.  

Service treatment records clearly show that the Veteran was seen on one occasion with low back pain.  However, this episode appears to have been acute and transitory based upon no further findings in service, and as evidenced by the normal findings for the spine and lower extremities at the time of his February 1953 service separation examination, with no notations of back problems being reported at that time.  There were also no notations of back problems in SGO extracts associated with the claims folder or at the time of the Veteran's March 1954 hospitalization for right lower quadrant pain.  

The Board does note that the Veteran reported having been treated for low back pain in April 1953 by Dr. B., but attempts were made to obtain these records with no response being received.  There were also no objective medical findings of back problems contained in the record until many, many, decades after service.  

Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.

The Board has considered the statements of the Veteran, noting that the Veteran is considered competent to report back symptoms, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470. 

However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is not sufficiently credible to establish that the back problems he experienced in service had continued since that time. 

It is not disputed that the Veteran was treated for back pain on one occasion during service.  However, there were normal findings for the spine and lower extremities found at the Veteran's separation physical, with no notation of back problems in the "notes" or "summary of defects" sections of the report.  

While the Veteran reported having received treatment for his back in April 1953 from Dr. B., there have been no records obtained which would confirm such treatment.  Moreover, the Veteran did not report having back problems at the time of his March 1954 hospitalization for lower right quadrant pain, undermining his claim of back problems at that time. 

The Veteran has also testified that he cannot remember if he received treatment for any back problems in the intervening years.  Moreover, treatment records obtained in conjunction with the Veteran's claim do not reveal treatment for back problems on a regular basis beginning until decades after service.  The Board must emphasize that the multi-year gap between the Veteran's inservice low back treatment and the first objective medical findings of back problems following service is another factor which weighs against the Veteran's contention that back problems originated in service and continued for a number of years thereafter.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value due to their inconsistency and the conflicting contemporaneous records.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, continuity has not here been established, either through the competent evidence or through the Veteran's statements. 

In this case, there is also no evidence that the Veteran is medically qualified to render an opinion as to the etiology of his current back disorder, to include degenerative joint disease of the lumbar spine.  Consequently, his statements, without some form of objective medical corroboration, are not deemed to be of significant probative value.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Board is placing significant probative value on the March 2008 VA examiner's opinion that the Veteran's low back disorder, to include degenerative disc disease, was not related to his period of active service.  Specifically, the Board is particularly persuaded to assign great probative weight to this medical opinion because the VA examiner had the entire claims file for review and provided a solid rationale for his conclusions that was grounded in the evidence of record. 

Moreover, no medical opinion of record has been presented that in any way contradicts the conclusions of the examiner.  As such, there is no basis for direct or presumptive service connection.

Based upon the above, the preponderance of the evidence is against the claim.  For all these reasons, the Veteran's claim for entitlement to service connection for a back disorder, to include degenerative joint disease, is denied.

Right Knee

A review of the Veteran's service treatment records reveals that he was noted to have injured his right knee during basic training when climbing an obstacle course in August 1951, more than 60 years ago.  

The Veteran was seen on several occasions in June 1952 with complaints of right knee pain which had been bothering him for the past two months.  It was noted to be an old bruise of the right patella.  Physical examination performed at that time was negative.  There were no further complaints of right knee problems in service.  At the time of the Veteran's February 1953 service separation examination, normal findings were reported for the lower extremities.  In the "notes" section of the report, it was indicated that the Veteran had injured his right knee during basic training and that x-rays were negative at that time.  

Office of Surgeon General extracts obtained in conjunction with the claim make no reference to treatment for any right knee disorder. 

At the time of the Veteran's March 1954 hospitalization for right lower quadrant pain, it was noted that his health had been well up until that time.  There was no notation of right knee pain and the Veteran's extremities were reported as normal with a specific finding of no significant abnormalities being made at that time.  

As noted above, the Veteran was afforded a VA examination in March 2008 and the examiner noted that the claims folder was available and had been reviewed.  As it related to the right knee, the Veteran reported that he would have stiffness, pain, and swelling of the knee.  Medications taken included Tramadol and Actabond.  Physical examination revealed that the knee appeared arthritic.  X-rays of both knees revealed tricompartmental degenerative changes with a marked narrowing medial compartment and osteophytes.  The examiner rendered a diagnosis of age acquired degenerative joint disease of the knees, bilaterally.  

The examiner noted that the Veteran's service treatment records were reviewed which revealed that he had sustained a right knee injury in basic training and was treated for it.  He was again seen one year later.  The examiner observed that separation showed a right knee injury.  He indicated that intervening history between 1952/1953 and the current time was not available for review and that the opinion would not be based upon chronicity.  

The examiner noted that the Veteran underwent a bone scan in February 2006 which revealed degenerative joint disease of the bilateral knees, which was typical for his age.  He also observed that March 2007 X-rays of the knees showed equal distribution of arthritis in the left and right knees.  It was the examiner's opinion, as a result of the radiological evidence more than anything else, that age acquired degenerative joint disease was not connected to military service.  

At the time of his October 2012 hearing, the Veteran submitted duplicate copies of the inservice treatment records.  As it related to the right knee, the Veteran indicated that he was actually claiming an injury to the ligament of the right knee.  He stated that arthritis was not really the issue and that he had had more of a muscle injury.  He noted that the record indicated that the muscle had been very strained.  The Veteran stated that he did not have any problems with the muscle until recently.  He also indicated that they had recently started treating the ligament of the leg with electrical muscle stimulation.  

In support of his claim, the Veteran submitted treatment records from Beaumont Bone and Joint Institute showing treatment for bilateral severe medial compartment arthritis, which included Supartz injections.  

The Veteran indicated that he could not remember if he had received any treatment for his right knee disorder in the past following service, including during the 1960's, 1970's, 1980's or later.  He stated that he just used pain killers off the shelf.  

Service treatment records clearly show that the Veteran sustained an injury to his right knee during basic training and was seen on several occasions in June 1952 with complaints of knee pain.  However, these episodes appear to be acute and transitory based upon no further findings in service and as evidenced by the normal findings for the lower extremities at the time of his February 1953 service separation examination.  While the Veteran was noted to have sustained an injury to his right knee in basic training, there were no residuals present and x-rays were noted to have been negative at the time of the injury.  There were also no notations of knee problems in SGO extracts associated with the claims folder and there were also no notations of knee problems at the time of the Veteran's March 1954 hospitalization for right lower quadrant pain, with normal findings for the lower extremities being reported at that time.  

There were also no objective medical findings of right knee problems contained in the record until many decades after service.  

Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.

Again, it is not disputed that the Veteran sustained an injury to his right knee during basic training or that he was seen with complaints of right knee pain on several occasions in June 1952.  However, there were normal findings reported for the lower extremities at the Veteran's separation physical and while the Veteran was noted to have sustained a right knee injury in basic training, there were no residuals reported at that time.  Moreover, the Veteran did not report having right knee problems at the time of his March 1954 hospitalization for lower right quadrant pain, undermining his own claim.   

The Veteran has also testified that he cannot remember if he received treatment for any right knee problems in the intervening years.  Moreover, treatment records obtained in conjunction with the Veteran's claim do not reveal treatment for right knee problems on a regular basis beginning until many decades after service.  The Board must emphasize that the multi-year gap between the Veteran's inservice right knee problems and the first objective medical findings of right knee problems following service is another factor which weighs against the Veteran's contention that right knee problems originated in service and continued for a number of years thereafter.  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value due to their inconsistency and the conflicting contemporaneous records.  Therefore, continuity has not here been established, either through the competent evidence or through the Veteran's statements. 

In this case, there is also no evidence that the Veteran is medically qualified to render an opinion as to the etiology of his current right knee disorder. 

The Board is placing significant probative value on the March 2008 VA examiner's opinion that the Veteran's right knee disorder, to include degenerative joint disease, was not related to his period of active service.  Specifically, the Board is particularly persuaded to assign great probative weight to this medical opinion because the VA examiner had the claims file for review and provided a solid rationale for his conclusions that was grounded in the evidence of record. 

Moreover, no medical opinion of record has been presented that in any way contradicts the conclusions of the examiner.  As such, there is no basis for direct or presumptive service connection.

Based upon the above, the preponderance of the evidence is against the claim.  For all these reasons, the Veteran's claim for entitlement to service connection for a right knee disorder, to include degenerative joint disease, is denied.

Healed Fracture of the Right First Metacarpal

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Diagnostic Code 5003 (5010) provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned where X-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups. Where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned. Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Id.

The Veteran's right first metacarpal fracture residuals are rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5228, applicable to limitation of motion of the thumb.  A zero percent rating is assignable for limitation with a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating requires a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  The maximum schedular 20 percent rating is assigned for a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

At the time of his March 2008 VA examination, the examiner reported that the Veteran indicated that he was not having any problems with his right first metacarpal.  

In his April 2008 notice of disagreement and April 2010 substantive appeal, the Veteran expressed disagreement with the assigned disability evaluation.  

The Veteran was afforded a VA examination in July 2012.  The Veteran was noted to be right hand dominant.  The Veteran reported having intermittent pain and dropping things sometimes.  Painful limitation of thumb motion was noted to be present.  There was no gap between the thumb and forefinger on testing.  There was also no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion when attempting to touch the palm with the fingertips.  The Veteran was able to perform repetitive range of motion testing with no additional loss of motion.  There was no gap between the thumb and fingers post-repetitive testing.  The Veteran did not have any functional impairment of any of the fingers or the thumb.  Hand grip strength was 4/5 on the right as compared to 5/5 on the left.  There was no ankylosis.  X-rays revealed osteoarthritic changes at the navicular greater multangular joint and the first carpometacarpal joint with slight lateral subluxation of the joint.  

As to functional impact upon ability to work, the examiner noted that the impact on work was none as the Veteran was retired.  He did note that tasks that required gripping aggravated the healed fracture condition.  

At his October 2012 hearing, the Veteran testified that he was right-handed.  He indicated that he wrote with his right hand.  The Veteran also reported that his hand would ache, especially when the weather would get bad.  He stated that his right hand would bother him an average of eight days out of the month.  He noted that his right hand hurt after writing a sentence.  

The above findings reflect that a compensable rating is not warranted under DC 5228 because the examiner indicated that there was no significant reduction in the range of motion of the thumb and no difficulty in opposing the thumb to the fingers or any gap between the thumb pad and fingers when doing so.  A compensable rating is also not warranted under any other potentially applicable diagnostic code, because the above evidence reflects that the right first metacarpal fracture residuals do not cause ankylosis, are not analogous to an amputation, do not result in limitation of motion of other digits, and do not otherwise interfere with the overall function of the hand.  See DC 5224, and Note following diagnostic codes applicable to ankylosis of individual digits.

In addition, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40 , 4.45, 4.59.  Here, however, the examiner specifically found that repetition on the range of motion did not increase any of these symptoms.  Consequently, a higher rating is not warranted on this basis.

Significantly, however, when rating disabilities based on limitation of motion, the intent of the Rating Schedule is to "recognize painful motion with joint or periarticular pathology as productive of disability," as well as to recognize that "actually painful" joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Similarly, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.40.  These regulations apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The July 2012 VA examination finding of pain throughout the range of motion is precisely the symptomatology that 38 C.F.R. §§ 4.40 and 4.59 indicate would warrant a compensable 10 percent rating even in the absence of limitation of motion, deformity of structures, or other pathologies.  Consequently, the Board finds that a 10 percent rating is warranted for the Veteran's right first metacarpal fracture residuals based on painful motion on examination.

The Board also notes that, while pain on motion may warrant a compensable rating in some circumstances such as those present in this case, pain, by itself, throughout a joint's range of motion does not constitute a functional loss entitling a claimant to a higher rating under the diagnostic codes applicable to that joint or the DeLuca factors.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011).

Finally in this regard, while the Veteran is competent to testify as to his observations, he did not offer any specific statements indicating that his right first metacarpal fracture residuals caused symptoms other than those indicated on examination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

As to consideration of referral for an extraschedular rating, such referral requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's right first metacarpal fracture residuals are fully contemplated by the applicable rating criteria.  In particular, the Board has considered not only the motion of the right thumb, but the effect on other digits and interference with the overall function of the hand as indicated in DC 5224 and the Note following the diagnostic codes applicable to ankylosis of individual digits, but also painful motion on repetition, which has resulted in an increased, 10 percent rating.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  

In any event, the Veteran did not claim, and the evidence, including the July 2012 VA examination report, does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the symptoms of the right first metacarpal fracture residuals have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for right first metacarpal fracture residuals is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence warrants a 10 percent rating for right first metacarpal fracture residuals.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be granted to the extent indicated.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102 , 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Board notes that the Veteran's status has been substantiated.  The Board observes that in a January 2007 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession. 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The January 2007 letter provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  All pertinent treatments, service, VA, and private have been obtained and associated with the claims folder insofar as possible.  No other relevant records have been identified. 

As it relates to the claims of service connection for back and right knee disorders, the Veteran was afforded a VA examination in March 2008 to determine the etiology of these disorders.  In addition to performing the examination, the examiner rendered an opinion as to whether the Veteran's back and right knee disorders were related to his period of service and he provided rationale to support the opinion.  The examination provided the necessary detail to properly assess the Veteran's claim.  Thus, the examination was sufficient for VA rating purposes.  See 38 C.F.R. § 4.2(2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

As to the residuals of the healed fracture of the right first metacarpal, the Veteran was afforded a VA examination in July 2012.  Information obtained from examination is also sufficient in order to properly rate the Veteran's disability.  The examiner provided a detailed history and thorough examination findings relating to the service-connected residuals of the healed fracture of the right first metacarpal.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  The Veteran also appeared at a Travel Board hearing before the undersigned Veterans Law Judge in October 2012 in support of his claim.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.




ORDER

Service connection for a back disorder is denied. 

Service connection for a right knee disorder is denied. 

A 10 percent disability evaluation for a healed fracture of the right first metacarpal, claimed as arthritis fracture of the right hand, is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


